Franklin, C.
— This was a suit brought by appellant against appellee, as the widow of James L. Beck. The plaintiff alleged, in his complaint, that judgment had been rendered in the Hamilton Circuit Court against said JamesX. Beck, in his lifetime, as principal, and appellant as surety, on a guardian’s bond, for $100; that Beck was insolvent; and that he, as such surety, had paid the judgment; that said Beck afterward fraudulently purchased a certain twenty acres of land, and procured the deed to be made to his wife, the appellee; that the wife had full knowledge of the fraud, and paid nothing for the land. And x>raying that the deed be set aside as fraudulent, and that his claim be declared a lien upon said land.
The defendant answered:
1st. By a denial.
2d. That she had paid in full for the land with her own individual funds, and stating the sources whence she derived them, had made the purchase herself, and had caused the deed to be executed to her.
The pdaiutifE filed a demurrer to the second paragraph of defendant’s answer, assigning as a cause, that it did not state facts sufficient to constitute a defence; which was overruled by tbe court, and excepted to by the plaintiff, and he then filed a reply in denial.
■ Trial by jury commenced, and, ujion the conclusion of the evidence of the plaintiff, the defendant filed a demurrer to the plaintiff's evidence setting forth all the evidence that had been given. The court sustained the demurrer to plaintiff’s evidence, and the plaintiff excepted.
Appellant has filed in this court the following assignment of error:
*601“The court erred in sustaining the demurrer of appellee to the evidence.”
Appellee filed the following cross assignment of errors:
“1st. That the appellant’s" complaint does not state facts sufficient to constitute a cause of action against her.
“2d. That the court below had no jurisdiction of the subject-matter of the action.”
We have carefully examined the evidence given by the plaintiff, and find nothing therein which would justify the jury in reasonably finding that any portion of the consideration money for the land was paid with the funds of said James L. Beck. That there was no error in the court’s sustaining the demurrer to plaintiff’s evidence.
Per Curiam.
— It is therefore ordered that, upon the foregoing opinion, the judgment below be, and is hereby, in all things affirmed, at appellant’s costs.